Citation Nr: 1401562	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-10 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder. 


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968 including service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled for August 2013, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address given by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The scope of the present claim involves only psychiatric disorders.  However, in a January 2011 statement the Veteran asserted that he suffered from ringing in his ears as a result of being an aircraft mechanic.  The issue of entitlement to service connection for tinnitus has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record indicates a current diagnosis of major depressive disorder.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  As will be discussed below, because the record contains a diagnosis of major depressive disorder, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issues as listed on the title page of this decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Appropriate notice of VA's duties was provided prior to the VA's initial rating decision in a December 2010 letter, which contained information regarding what information and evidence would be needed to substantiate his service connection claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also advised him of the information and evidence necessary to establish a disability rating and an effective date and the type of evidence that impacts such determinations.

The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran underwent a VA examination in July 2011.  This examination is adequate to decide the issue of service connection for PTSD as it was predicated on an interview with the Veteran and a review of the complete record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and his family.  The RO has obtained the service treatment records (STRs) and the Veteran has not identified any other relevant treatment records that remain outstanding.  VA's duty to assist has been satisfied.

II.  Law & Analysis

The Veteran contends that he has PTSD that is related to active duty service.  He has submitted statements, asserting that he saw dead bodies, that his truck sustained enemy fire, and that he feared for his life while stationed in Vietnam.

Service connection for PTSD requires: 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 2) a link, established by medical evidence, between current symptoms and an in-service stressor, and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

A July 2011 VA psychiatric evaluation showed that the Veteran did not meet the requirements for a diagnosis of PTSD under the applicable DSM-IV criteria in accordance with 38 C.F.R. § 4.125(a).  The examiner's opinion is supported by the Veteran's STRs (which merely note that the Veteran had previously undergone a mental test and nothing more) and the remaining evidence of record, neither of which include a diagnosis of PTSD or any treatment for mental illness.  The Veteran has not asserted that he has been diagnosed with PTSD by any other physician or that he has been treated for PTSD. 

As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing psychiatric disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Determining whether mental health symptoms warrant a diagnosis of PTSD requires medical expertise to determine.  Thus, the Veteran's contention that he suffers from PTSD is not a competent medical opinion.  

The Board accords significantly greater probative value to the medical evidence and opinions of record indicating that the Veteran does not suffer from PTSD, than to the Veteran's lay assertion to the contrary.  As there is no competent evidence indicating that the Veteran has been diagnosed with PTSD, the claim for service connection for PTSD must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt doctrine is not applicable in the instant appeal.  The claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.


REMAND

The record reveals a diagnosis of major depressive disorder, and as previously discussed, adjudication of the claim for service connection for an acquired psychiatric disorder other than PTSD is warranted.  Clemons, 23 Vet. App. at 5-6.  Additionally, as the RO previously considered the issue of major depressive disorder in its July 2011 rating decision, the Veteran is not prejudiced.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On July 2011 VA examination, the diagnosis was major depressive disorder.  While the examiner stated that the Veteran's major depressive disorder is less likely than not caused by or a result of events during military service, no rationale or justification for this conclusion was contained in the report.  Thus, the claim must be remanded in order to obtain an adequate opinion as to whether the Veteran's major depressive disorder is related to service.  38 C.F.R. § 4.2 (2013); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the July 2011 examiner so that she can provide an opinion as to whether it is at least as likely as not that the Veteran's major depressive disorder manifested during, or as a result of, active military service.

The examiner must provide an explanation for any opinion reached.  

2.  Thereafter readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


